798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard NICKLES, Plaintiff-Appellant,v.David CROCKETT, Attorney General;  Bill Mooney, Asst.Attorney General, Defendants-Appellees.
No. 85-5736.
United States Court of Appeals,Sixth Circuit.
June 11, 1986.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.


1
This matter is before the Court for consideration of appellees' motion to dismiss the appeal on the grounds that it was taken from a non-final judgment.  Appellant has not filed a response.


2
Appellant filed this pro se complaint under 42 U.S.C. Sec. 1983 in the district court against four individual defendants including appellees.  In addition appellant also moved for the appointment of counsel.  The district court, however, rejected that request and dismissed the complaint as to appellees, based upon its conclusion that they were immune from suit under that statute.  Appellant then filed this appeal from both those actions.


3
The district court's order denying appellant's motion for appoinment of counsel is not a final and appealable order.  Henry v. City of Detroit Manpower Department, 763 F.2d 757 (6th Cir.1985), (cert. den.  December 16, 1985, 54 LW 3410).  Likewise, the dismissal of appellant's claims against appellees is similarly defective as appellant has made no attempt to make that portion of the district court's order final and appealable pursuant to Rule 54(b), F.R.C.P., and additional claims against the remaining defendants are yet to be adjudicated by the district court.  Gillis v. United States Dept. of Health & Human Services, 759 F.2d 565 (6th Cir.1985);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir.1985).


4
Therefore, it is ORDERED that the appeal be and hereby is dismissed.